Case 2:19-cv-00767-ECM-SMD Document 11-6 Filed 01/30/20 Page 1 of 3




           Exhibit F
1/30/2020                                BusinessDocument
                  Case 2:19-cv-00767-ECM-SMD     Entity Records |11-6
                                                                 AlabamaFiled
                                                                        Secretary of State
                                                                               01/30/20    Page 2 of 3


                Alabama Secretary of State                                                                        

                                                          Dynamic Security, Inc.

                 Entity ID Number                                                         050 - 568

                     Entity Type                                                  Domestic Corporation

                 Principal Address                                                 MUSCLE SHOALS, AL

             Principal Mailing Address                                                  Not Provided

                        Status                                                              Exists

                 Place of Formation                                                   Colbert County

                   Formation Date                                                         4-4-1978

              Registered Agent Name                                                  RIDDLE, SCOTT A

                                                                                1102 WOODWARD AVE
        Registered Of ce Street Address
                                                                               MUSCLE SHOALS, AL 35661

        Registered Of ce Mailing Address                                                Not Provided

                 Nature of Business                                                      SECURITY

                  Stock Authorized                                                          $1,000

                    Stock Paid In                                                           $1,000

                                                               Incorporators

                Incorporator Name                                                      RIDDLE, JOHN

            Incorporator Street Address                                                 Not Provided

            Incorporator Mailing Address                                                Not Provided

                Incorporator Name                                                  ATWELL, MARY NELL

            Incorporator Street Address                                                 Not Provided

            Incorporator Mailing Address                                                Not Provided

                Incorporator Name                                                   MCADAMS, LINDA

            Incorporator Street Address                                                 Not Provided

            Incorporator Mailing Address                                                Not Provided

                                                              Annual Reports

                Annual Report information is led and maintained by the Alabama Department of Revenue.
        If you have questions about any of these lings, please contact Revenue's Business Privilege Tax Division at
       334-242-1170 or www.revenue.alabama.gov. The Secretary of State's Of ce cannot answer questions about or
                                              make changes to these reports.
                                                        1988 1989 1990 1991 1992 1993 1994 1995 1996 1997 1998
                     Report Year                         1999 2000 2001 2002 2003 2004 2005 2006 2007 2008
                                                             2009 2010 2011 2012 2013 2014 2016 2017 2018
                                                                Transactions

                  Transaction Date                                                        3-3-1999


arc-sos.state.al.us/cgi/corpdetail.mbr/detail?corp=050568&page=name&file=&type=ALL&status=ALL&place=ALL&city=         1/2
1/30/2020                                BusinessDocument
                  Case 2:19-cv-00767-ECM-SMD     Entity Records |11-6
                                                                 AlabamaFiled
                                                                        Secretary of State
                                                                               01/30/20    Page 3 of 3
                                                          Dynamic Security, Inc.
        Registered Agent Changed From                                                    Not Provided

                  Transaction Date                                                        4-6-2006
                                                                           THE CORPORATION COMPANY
        Registered Agent Changed From                                    2000 INTERSTATE PARK DR STE 204
                                                                              MONTGOMERY, AL 36109

                  Transaction Date                                                        3-17-2010
                                                                                KENNEMER, RUSSELL
        Registered Agent Changed From                                           1102 WOODWARD AVE
                                                                               MUSCLE SHOALS, AL 35661

                                                           Scanned Documents

                                                       Purchase Document Copies

            Document Date / Type / Pages                             3-3-1999      Registered Agent Change      1 pg.

            Document Date / Type / Pages                             4-6-2006       Registered Agent Change     1 pg.

            Document Date / Type / Pages                             3-17-2010     Registered Agent Change      1 pg.




                                                 Browse Results               New Search




arc-sos.state.al.us/cgi/corpdetail.mbr/detail?corp=050568&page=name&file=&type=ALL&status=ALL&place=ALL&city=           2/2
